On Rehearing
Appellant requests that we extend our opinion to include the following statement of fact:
The engineer making the study of job operations and piece rate adjustments testified: “Our primary purpose is to reduce the cost of making the garment to compete with Alatex. In doing so it is our desire to reduce the cost and yet not hurt eariifhgs. In fact 99 per cent of the cases the operator earnings will increase. When I say ‘not hurt earnings’ I mean not hurt the earnings of the operator. We reduce the cost of making the garment, but not at the *459expense of the operator. This is brought .about by new and improved methods, new and improved equipment, and way of handling the work, set ups, which would be their work place, and methods at the set ups. In many cases it will invoke a garment construction change. The whole point ‘is to increase’ the amount of garments produced at less cost to the company, but without reducing the wages paid to the employees. This is done by new methods and new techniques and operation.”
The witness further testified the basic hourly pay rate to which the piece rate of .0405 was geared was 89‡ per hour, and that the new piece rate of .0224 was based on the same 89^ hourly rate. The piece rates are geared to this basic hourly rate based on time and motion studies.
“What happens, we make a time study, we will time everything that the girl does, what we call clipping a coupon, it takes maybe a tenth of a minute to clip a coupon and we will time it, and through a series of mathematical computations, add them up and apply our allowances and divide into the number of minutes per day and that will give us our standard dozens and what is expected of the average operator in eight hours, then you would divide that figure into the base pay, which will give our cents per dozen.”
We are also requested to set out the testimony of this witness related in the following questions and answers:
“Q. Now then, in this particular case this lady would have to do roughly twice as much work under the new program to equal her pay under the old program, us that right ? A. She would have to do less work. The way we look at it she would have to turn out twice as many dozens.
“Q. That’s what I mean, she would have to turn out roughly twice as many dozen to equal the pay she was making before the survey came in? A. Yes.
“The Court: In other words, twice as many dozen but with less exertion on her part, is that what you mean? A. That’s exactly right.
“Q. Reduce the operation in exertion and at the same time increase the production? A. Yes, sir.
“The Court: That is what you contend about it? In other words, that is what the survey was made for? A. That’s right.”
We are further requested to set out the statement of the witness that on the jobs done by his firm the techniques for the zipper fastener operation recommended under the engineering program were his firm’s recommendation for the maximum production without increasing the exertion of the operator and without decreasing her pay, and that his method of operation is designed to achieve an equal earning or better for the operator.
Opinion corrected and extended.
Application overruled.
PER CURIAM.
Reversed and remanded on authority of Andala Co. v. Ganus, 4 Div. 975, 269 Ala. 571, 115 So.2d 123.